Gest, J.,
The adjudication of the Auditing Judge is clear and convincing, and in this opinion we shall merely refer to some of the decisions of the Supreme Court, concerning gifts inter vivos, which lay down a rigorous standard of proof, and require it to be clear and satisfactory upon every point essential to title by gift. There must be such an actual or constructive delivery to the donee as divests the donor of all dominion over the subject of the gift, beyond the power of revocation, and invests the donee with that dominion: Sullivan v. Hess, 241 Pa. 407; Turner’s Estate, 244 Pa. 568. The stocks and bonds which are the subject of this dispute constituted nearly the entire estate of the decedent; they were registered in his name, and it was not until three days after his death that Robinson, who (as the Auditing Judge correctly holds), was the agent of the decedent, and had held the power of attorney for over a month, had them registered and transferred to his wife and two of her sisters. These facts sufficiently distinguish this case from Yeager’s Estate,, 273 Pa. 359, and Kaufmann’s Estate, 281 Pa. 519, cited by the learned counsel for the exceptants.
The exceptions are dismissed and the adjudication confirmed absolutely.
Lamorelle, P. J., did not sit.